 1
 2                                                               JS-6
 3
 4
 5
 6
 7
 8                    UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10                             WESTERN DIVISION
11
     ANDRE L. HARDIMAN,                    ) Case No. 2:19-cv-02731-VBF-JDE
12                                         )
                      Petitioner,          )
13                                         ) FINAL JUDGMENT
                      v.                   )
14                                         )
     CLARK DUCART, Warden,                 )
15                                         )
                                           )
16                    Respondent.          )
                                           )
17
          Final judgment is hereby entered in favor of the respondent and against
18
     petitioner Andre L. Hardiman.
19
          IT IS SO ADJUDGED.
20
21
22   Dated: July 26, 2019                     ______________________________

23                                            VALERIE BAKER FAIRBANK
                                              Senior United States District Judge
24
25
26
27
28
